Citation Nr: 1436146	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  10-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling from January 14, 2008, and 70 percent disabling since September 22, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran's PTSD was initially assigned a 30 percent disability rating.  However, over the course of the appeal, the Veteran's PTSD was assigned an initial disability rating of 50 percent and a disability rating of 70 percent from September 22, 2010.  See September 2013 Rating Decision.  As higher schedular ratings are possible, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2014, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is associated with the Veteran's electronic (Virtual VA) claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The evidence of record indicates that the Veteran's service-connected PTSD has worsened since his last VA examination in September 2010.  At his hearing before the undersigned, the Veteran himself stated that his PTSD has worsened.  See Hearing Transcript at pg. 4.  Further, a July 2014 letter from the Veteran's son evidences worsening.  The Veteran's son stated that the Veteran's "personal hygiene is horrendous.  He won't go to any family events we try to orchestrate that includes most holidays...Fishing, eating out, vacations, nothing seems to even matter to him anymore except that damn television and recliner."  In contrast, at his September 2010 VA examination, the Veteran's hygiene was described as appropriate and the Veteran reported a positive relationship with his son and the rest of his family.  The Veteran's brother, who is also a co-worker, also authored a July 2014 letter, where he explained that the Veteran's personal life has dramatically gone downhill in the past four years.  The Veteran's brother also explained that "[i]n the last year and a half the situation has become almost intolerable. He seems preoccupied virtually all the time.  His concern for his appearance and hygiene is nil.  He may show up for two or three days in the same clothes, unshaven and probably not having bathed."  

In light of the evidence that his service-connected PTSD has worsened since his most recent VA examination, the Board is of the opinion that a new VA examination is warranted to assess the current severity of the Veteran's disability. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2013).  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination, which occurred almost four years ago. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to assist a veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  Accordingly, in order to accurately assess the severity of the Veteran's PTSD, he should be afforded a new and contemporaneous VA PTSD examination.  See 38 U.S.C.A. § 5103A (d) .

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD. The claims folder, including a copy of this remand, should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests that are attributable to his service-connected PTSD.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.  Also, the examiner should specifically opine on the impact of the Veteran's PTSD on his social and industrial activities.  In offering these opinions, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A rationale for all opinions expressed must be provided.

2. The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations. If any determination remains unfavorable to the Veteran in any way, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations. The SSOC must provide reasons and bases for the decisions reached. Thereafter, the Veteran and his representative should be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



